Per Curiam.
We agree with the Special Term that the plaintiff is entitled to recover the amount expended in collecting the note, including attorney’s fees. We are of opinion, however, that it may not recover, in addition to these expenses, a ten per cent collection charge. The ten per cent collection charge in addition to all other expenses which might be incurred in enforcing payment of the note necessarily constituted a forfeiture and not liquidated damages.
The order appealed from in so far as it grants plaintiff’s motion for summary judgment, and the judgment entered thereon, should be reversed, with costs, and the motion for summary judgment denied, with ten dollars costs.
Present — Martin, P. J., McAvoy, Untermyer, Dore and Cohn, JJ.
Order in so far as it grants plaintiff’s motion for summary judgment, and the judgment entered thereon, unanimously reversed, with costs, and the motion for summary judgment denied, with ten dollars costs.